DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svara et al (US 2016/0076618), hereinafter Svara.

Regarding claim 1, Svara discloses a fluid damper (Fig. 1) comprising:
a cylinder tube portion (Fig. 1, item 10, 30) which is filled with a fluid (Para. 0010); and
a piston (Fig. 1, item 11, 14) which is provided so as to be movable in an inner portion of the cylinder tube portion (Para. 0012) and whose moving speed is controlled with resistance of the fluid (Para. 0012), wherein area of a flow path (Fig. 1, item 30) through which the fluid passes is changed with a temperature (Para. 0027).

Regarding claim 2, Svara discloses the fluid damper wherein the cylinder tube portion (Fig. 6, item 10, 130) and the piston (Fig. 6, item 114) are made of materials having different thermal expansion coefficients (Para. 0032).

Regarding claim 3, Svara discloses the fluid damper wherein the piston is made of a material having a thermal expansion coefficient larger than a thermal expansion coefficient of the cylinder tube portion (Para. 0032, pin 130 has a lower coefficient of thermal expansion than piston assembly 114).

Regarding claim 4, Svara discloses the fluid damper further comprising:
a bypass flow path (Fig. 6, item 130) through which the fluid flows when the piston moves (Para. 0031); and
a throttle member (Fig. 6, item 114) which is configured to block the bypass flow path (Para. 0031-0032), wherein the bypass flow path and the throttle member are made of materials having different thermal expansion coefficients (Para. 0031-0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Svara in view of Ishikawa et al (US 2019/0389045), hereinafter Ishikawa.

Regarding claim 5, Svara teaches the fluid damper according to claim 1.
Svara is silent about a driving tool, comprising:
a driving mechanism which is configured to drive a fastener supplied to a nose portion;
a trigger which is configured to receive one operation for actuating the driving mechanism;
a contact arm which is provided so as to be reciprocally movable and which is configured to receive another operation for actuating the driving mechanism;
a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism; and
a regulating part which is configured to switch between presence and absence of actuation by the contact arm of the contact lever, wherein the regulating part includes:
a regulating member which is configured to regulate a position of the contact lever to an actuation standby position where the contact arm is able to actuate the contact lever;
a moving member which is configured to actuate the regulating member; and
the fluid damper.

However, Ishikawa teaches a driving tool (Fig. 1, item 1), comprising:
a driving mechanism (Fig. 2, item 13, 14) which is configured to drive a fastener supplied to a nose portion (Para. 0054);
a trigger (Fig. 2, item 12) which is configured to receive one operation for actuating the driving mechanism (Para. 0053, 0054);
a contact arm (Fig. 2, item 6) which is provided so as to be reciprocally movable (Para. 0053) and which is configured to receive another operation for actuating the driving mechanism (Para. 0053);
a contact lever (Fig. 2, item 19) which is provided so as to be capable of being actuated by operations of the trigger and the contact arm (Para. 0068) and which is configured to switch between presence and absence of actuation of the driving mechanism (Para. 0068, 0071-0072); and
a regulating part (Fig. 2, item 20, 21, 22c) which is configured to switch between presence and absence of actuation by the contact arm of the contact lever (Para. 0059), wherein the regulating part includes:
a regulating member (Fig. 2, item 21) which is configured to regulate a position of the contact lever to an actuation standby position where the contact arm is able to actuate the contact lever (Para. 0070-0072);
a moving member (Fig. 2, item 21d) which is configured to actuate the regulating member (Para. 0071); and
a damper (Fig. 2, item 22c).
It would have been obvious to a person of ordinary skill in the art having the teachings of Svara and Ishikawa to incorporate the damper of Svara into the driving tool of Ishikawa.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a damper able to adjust the size of the flow path based on temperature in the damper (Svara, Para. 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731